 In the Matter Of CORNELL-DUBILIER ELECTRIC CORPORATIONandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS(A. F. OF L.)Case No. B-4573.-Decided De'cember 26, 1940Jurisdiction:capacitors manufacturing industry.Practice and Procedure:petition dismissed because of insubstantial showing ofrepresentation.Mr. Max Winograd,of Providence, R. I., for,the Company.Mr. Arthur HouleandMr. Francis X. Moore,of Boston, Mass.,for' the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Elec-tricalWorkers (A. F. of L.) herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Cornell-Dubilier Electrical Corporation,'Providence,Rhode Island, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Robert E. Greene, Trial Examiner. Said Hearing was heldat Providence, Rhode Island, on November 20, 1942.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the Com-pany made a motion that the petition be dismissed on the ground thatthe ;Union had not presented a sufficient showing of representationof the employees. The Trial Examiner reserved ruling. Forreasons hereinafter set forth, the motion is granted.' The Trial Ex-aminer's rulings made at the hearing are free from prejudicialerror'and are hereby affirmed.On November 27, 1942, the Company filed a brief whichthe Boardhas considered..46 N. L. R. B., No. 44384 CORNELL-DUBILIER ELECTRIC CORPORATION385Upon the entire record in the case, the Board make's the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCornell-Dubilier Electric Corporation, a Delaware corporation, isengaged in Providence, Rhode Island, in the manufacture, sale, anddistribution of capacitors.The Company purchases raw materials,ofwhich a substantial amount is shipped to the Company frompoints outside the, State of Rhode Island.The company manufac-tures finished products, a substantial amount of which is shipped topoints outside the State of Rhode Island.- The, Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATTON INVOLVEDInternational Brotherhood of Electrical Workers isa labor organi-zation affiliatedwith the American Federation of Labor.It admitsto membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONiThe Company began operations in July 1942.The Union filed itspetition on September 25, 1942.The Regional Director's statementintroduced in evidence at the hearing reveals that the Union pre-sented 252 authorization for representation cards dated between"Julyand September 1942.Of the 252 cards presented, 207 bore the namesof persons whose names appeared on the pay roll submitted, by theCompany as of the week ending September 19, 1942. This pay rollcontained a total of 735 names of employees in the' alleged appropriateunit.It was disclosed at the hearing that of the 735 employees appearingon the September'19 pay roll, 208 had left the employ of the Com-pany.A pay roll compiled by the Company for the week endingNovember 7, 1942, which pay roll was not introduced into evidence,contained the names of 1,483 persons in the employ of the Companyas of that date.At the time of the hearing, the Company had ap-proxim'ately 1,550 persons in its employ.Ultimately, the Companyexpects to employ a total of 3,000 persons, although it was unableto predict the exact time when the peak of employment would bereached.The only check of the Union's cards was against the Sep-tember 19 pay roll and at the hearing the Union refused to presentany further evidence in support of its representation claims. In504086-43-vol 46-25 386 - DECISIONS` OF-NATIONAL LABOR RELATIONS -BOARDview of these facts, we find that the Union has not shown. that itrepresents a substantial number of employees in the unit it claims tobe appropriate.Since the Union has failed to show that it represents a,substantialnumber of employees in the unit claimed -as appropriate, we find thatno question has arisen concerning the representation of employees ofthe Company, within the meaning of-Section 9 (c) of the Act.,ORDERUpon_the basis of the foregoing findings of fact, the National LaborRelations. Board,hereby orders that the petition for investigationand certification of representatives of employees of Cornell-DhbilierElectric Corporation, Providence, Rhode Island, filed by Interna-tional Brotherhood of Electrical Workers,(A. F. of L.), be, and, ithereby is, dismissed.